         Case 1:17-cv-00772-GWG Document 380 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KNOX, et al.,                                                  :

                          Plaintiffs,                        :     ORDER

        -v.-                                                 :
                                                                   17 Civ. 772 (GWG)
JOHN VARVATOS ENTERPRISES, INC.                              :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       With regard to defendant’s request for permission to file a motion seeking a stay of the
enforcement of the judgment (Docket # 378), the Court’s pre-motion conference requirement is
waived.

         With respect to defendant’s application for a stay of enforcement of the judgment
pending the disposition of the planned motion for a stay, the Court notes that defendant waited
until the eve of the date on which plaintiffs are entitled to enforce the judgment to make this
application. Given that this motion could have been made as soon as judgment was entered and
in light of the defendant’s unexplained delay, the Court will grant it only if the following
conditions are met: (1) defendant files its motion for a stay by May 6, 2020; (2) defendant
produces a witness prepared to testify by telephone as to all factual matters raised in plaintiffs’
letter, including but not limited to insurance information (Docket # 379) by May 11, 2020; and
(3) defendant fully cooperates in addressing any other reasonable discovery requests made by
plaintiffs relating to defendant’s financial condition or insurance arrangement.

       The briefing schedule on the motion shall be in accordance with paragraph 2.B of the
Court’s Individual Practices.

       The parties may extend any of the deadlines in this Order by mutual consent and without
Court Order.

       The Court will be prepared to lift the stay at any time if it finds that defendant has not
complied with this Order or if plaintiffs present evidence to the Court that justifies lifting this
stay.

        SO ORDERED.

Dated: April 23, 2020
       New York, New York
